Order, Supreme Court, New York County (Burton Sherman, J.), entered on or about June 9, 1992, which, inter alia, granted *405the petition by contractor-respondent T.F. Demilo Corporation pursuant to Lien Law § 21 (7) to vacate the mechanic’s lien for a public improvement filed by Black Iron-Rebar and which released the undertaking filed by Demilo in substitution for the mechanic’s lien, unanimously affirmed, without costs.
The IAS Court properly determined that construction of a commercial office building on publicly owned land leased to a private developer did not meet the requirements for the imposition of a public improvement lien since the commercial improvement was constructed by a private entity, rather than a State or public agency, on publicly owned real property (Lien Law §§ 5, 12, 21 [7]; Matter of Paerdegat Boat & Racquet Club v Zarrelli, 83 AD2d 444, revd on other grounds 57 NY2d 966; Plattsburgh Quarries v Markoff, 164 AD2d 30, lv denied 77 NY2d 809).
Black Iron-Rebar’s alternate contention that the public improvement lien was valid because some public funds were advanced to Demilo by City agencies is devoid of merit since a loan from a public agency for a private improvement does not change the nature of the improvement from private to public. Concur—Milonas, J. P., Ellerin, Ross and Asch, JJ.